Citation Nr: 1431039	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for numbness of the left arm.

4.  Entitlement to service connection for numbness of the left hand.

5.  Entitlement to a compensable disability rating for residuals of multiple right rib fractures.

6.  Entitlement to a compensable disability rating for status-post atrial septal defect repair.

7.  Entitlement to a compensable disability rating for residuals of removal of moles and cysts.

8.  Entitlement to a disability rating greater than 10 percent for residuals of left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to July 1981 and from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a right shoulder disability, bilateral hearing loss, numbness of the left arm, and for numbness of the left hand.  The RO also denied the Veteran's claims for compensable disability ratings for service-connected residuals of multiple right rib fractures (which was characterized as status-post fractured ribs #4, 5, 6, 7, 8, right), status-post atrial septal defect repair (which was characterized as status-post repair atrial septal defect with residual chest pain), and for residuals of removal of moles and cysts (which was characterized as status-post excision numerous moles and cysts).  The RO further denied the Veteran's claim for a disability rating greater than 10 percent for residuals of left shoulder impingement syndrome.  The Veteran disagreed with this decision in October 2006.  He perfected a timely appeal in May 2008.  A Travel Board hearing was held at the RO in August 2010 before an Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2011, the Board reopened all of the Veteran's previously denied service connection claims and remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's updated VA treatment records and schedule him for appropriate examinations.  These records subsequently were associated with the Veteran's claims file and the requested examinations occurred in July 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, after the Acting Veterans Law Judge who held the August 2010 Board hearing subsequently left the Board, the Veteran was notified of his right to another Board hearing before a different Veterans Law Judge in May 2014 correspondence.  The Veteran did not respond.  Thus, his hearing request is deemed satisfied.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

Because the Veteran's current mailing address of record is within the jurisdiction of the RO in St. Petersburg, Florida, that facility retains jurisdiction in this appeal.

Unfortunately, as is explained below, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he incurred a right shoulder disability, bilateral hearing loss, numbness of the left arm, and numbness of the left hand during active service.  He also contends that his service-connected residuals of multiple right rib fractures, status-post atrial septal defect repair, residuals of removal of moles and cysts, and residuals of left shoulder impingement syndrome are more disabling than currently evaluated.  Having reviewed the voluminous record evidence, and although the Board regrets any additional delay caused by this remand, additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's claims file shows that, among multiple documents submitted at his August 2010 Board hearing along with a waiver of RO jurisdiction, the Veteran provided a copy of an October 2008 letter sent to him by the Social Security Administration (SSA).  A review of this SSA letter shows that the Veteran was informed in October 2008 that his claim for SSA disability benefits had been denied "because of your work and how much you earn."  SSA also informed the Veteran that "you meet the earnings requirement for disability until December 2012.  Since you are working, any additional earnings may extend this date."  He was informed further that he did not "qualify for any other Social Security benefit based on the application you filed" and he would be receiving another letter from SSA if he had filed for Supplemental Security Income (SSI) payments.

Unfortunately, the Veteran did not discuss the October 2008 SSA letter when he submitted multiple documents at the time of his August 2010 Board hearing.  He also did not provide any relevant testimony at this hearing as to the disabilities which were the subject of his SSA disability benefits claim.  

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact the Veteran and ask him to provide sufficient additional detail regarding his SSA disability benefits claim.  If, and only if, the Veteran responds with additional relevant information concerning his SSA disability benefits claim, then the AOJ should contact SSA and attempt to obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

The Veteran is advised that he has a duty to cooperate with the AOJ in its attempt to obtain his SSA disability records on remand.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, it appears that the Veteran's mailing address of record may have changed since the April 2011 remand as subsequent Board correspondence has been marked returned to sender by the postal service and returned to the Board.  The Board observes that it is the Veteran's responsibility to keep VA informed of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" in order to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him to identify the disability/ies which formed the basis of his application for disability benefits from the Social Security Administration (SSA).  Advise the Veteran that is his responsibility to provide information concerning his application for SSA disability benefits to VA in order for VA to attempt to obtain his complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  Advise the Veteran that, if he fails to cooperate with VA by not providing the requested information, then the consequences of his failure to cooperate may include the denial of his claims.  A copy of any letter(s) sent to the Veteran and his service representative, and any reply, to include any information provided concerning the Veteran's SSA disability benefits application, should be included in the claims file.

2.  If, and only if, the Veteran provides the requested information concerning his application for SSA disability benefits, then contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided by SSA, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

